Citation Nr: 1537380	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an effective date prior to June 19, 2007, for the grant of service connection for psychiatric disability, currently diagnosed as posttraumatic stress disorder (PTSD), with depression and insomnia. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In November 2013, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  This appeal was previously before the Board in March 2015, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Initially, the Board notes that the Veteran's claim for service connection for psychiatric disability was granted in the Board's March 2015 decision.  In the May 2015 rating decision implementing the Board's decision, the RO assigned an effective date of June 29, 2007, for the grant of service connection.  In August 2015, the Veteran submitted a notice of disagreement (NOD) with the assigned effective date.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed this issue in appellate status, the issue must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


As noted in the March 2015 Board remand, the Veteran underwent a VA audio examination in September 2012.  At that time, the examiner indicated the Veteran reported the onset of his hearing loss was 5-6 years earlier, and during the Veteran's June 1967 separation examination a whispered voice test was performed.  The examiner further elaborated that a whispered voice test is, "not considered a valid assessment of hearing because frequency specific information and specific threshold levels are not provided."  

The Board observed that even though the test performed at separation was not a valid assessment, the Veteran's naval occupational specialty was Construction Mechanic, which is considered an occupation with a high probability for exposure to acoustic trauma.  Nonetheless, the examiner concluded the Veteran's hearing loss was not as likely as not related to an event in service.  The examiner did not explain why the Veteran's reports of noticing his hearing loss 5-6 years ago led to her conclusion that his hearing loss is not related to his conceded naval noise exposure.  Therefore, the Board remanded for an addendum opinion from the September 2012 examiner.  

In May 2015, the RO obtained an addendum opinion from an audiologist who did not perform the September 2012 examination.  This audiologist concluded the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the Veteran's in-service hazardous noise exposure.  The audiologist recounted much of the same facts noted by the September 2012 VA examiner.  Specifically, the audiologist discussed the Veteran's whispered voice separation examination, as well as the Veteran's more recent reports of hearing loss.  In support of his opinion, the audiologist cited to a 2006 report by the Institute of Medicine (IOM) titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  The audiologist stated this report found, "the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

The Board notes that since the release of the  OM's 2006 study noted above, additional papers have been published that refute the IOM studies.  Specifically, there have been a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary that seem to show that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism. This study indicates that as we age these hair cells are damaged and if the redundant cells are not there then the individual will experience a greater hearing loss.  Until recently the short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  The above-noted data/papers cast doubt on the IOMs previous determination that limited sound exposure in the past did not result in long term damage.  Based on these divergent studies, the Board finds a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue an SOC to the Veteran and his representative addressing the issue of entitlement to an effective date prior to June 29, 2007, for service connection for psychiatric disability, currently diagnosed as PTSD, with depression and insomnia.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.


2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for bilateral hearing loss disability, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the evidence of record should be made available to and reviewed by an otolaryngologist.  Based on a review of the Veteran's pertinent history, the September 2012 examination results and the above-noted studies, the physician should state an opinion with respect to whether there is a 50 percent or better probability that the current bilateral hearing loss was caused by the Veteran's active service, to include his conceded naval noise exposure. 

In particular, the Board notes the physician shall consider the Veteran's reports of onset and continuity of hearing loss in service to be credible.  The physician should fully discuss the Veteran's in-service occupational noise exposure, as well as the above-noted study that tends to support the proposition of latent-onset hearing loss. 

The physician must provide a rationale for all opinions expressed.  If the physician is unable to provide any required opinion, the physician should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




